                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Andre Antonio Davis,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:21-cv-00474-GCM
                                      )
                  vs.                 )
                                      )
      Walmart Incorporated et al,     )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered.

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 15, 2021 Order.

                                               September 15, 2021




         Case 3:21-cv-00474-GCM Document 5 Filed 09/15/21 Page 1 of 1
